Exhibit VOLCANO REPORTS 40 PERCENT INCREASE IN QUARTERLY REVENUES; GROWTH DRIVEN BY 68 PERCENT INCREASE IN IVUS SYSTEM SALES (SAN DIEGO, CA), August 5, 2008—Volcano Corporation (NASDAQ: VOLC), a leading manufacturer and developer of intravascular ultrasound (IVUS), functional measurement (FM) and Optical Coherence Tomography (OCT) products designed to enhance the diagnosis and treatment of coronary and peripheral vascular disease, today reported that revenues for the second quarter of fiscal 2008 increased 40 percent over those in the second quarter of 2007. For the quarter ended June 30, 2008, Volcano reported revenues of $41.5 million, a 40 percent increase over revenues of $29.6 million in the same period a year ago.
